



COURT OF APPEAL FOR ONTARIO

CITATION: Rojas v. Unilever Canada Inc., 2015 ONCA 428

DATE: 20150611

DOCKET: C59892

Juriansz, Rouleau and Lauwers
    JJ.A.

BETWEEN

Antonio Rojas

Plaintiff/Appellant

and

Unilever Canada Inc.

Proposed Defendant/Respondent

Christian J.
Guerette
and Jay
Rajagopalan
, for the appellant

Alexi Wood, for the respondent

Heard and released orally: June 5, 2015

On appeal from the order of Justice F.L.
    Myers of the Superior Court of Justice, dated December 15, 2014.

ENDORSEMENT

[1]

The narrow issue before us is whether the
    respondent should be added as a defendant to the action.

[2]

We find it unnecessary to resolve the parties disputes
    regarding which of the two collective agreements applies, whether which
    agreement applies is an issue for the arbitrator, and the responsibility for
    the inadequacy of the record. In our view, the motion judge reached the proper
    conclusion that the respondent should not be added as a party.

[3]

If the respondent has any liability for the
    unpaid benefits, it is because its obligation to pay those benefits stems from a
    collective agreement, and would be
arbitrable
.
    Whether liable for the benefits or not, the respondent is not a proper party to
    the action.

[4]

The appeal is dismissed. Costs will be fixed in
    the amount of $7,426.94 inclusive of disbursements and taxes.

R.G. Juriansz J.A.

Paul Rouleau J.A.

P. Lauwers J.A.


